DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 4, 5, and 10 are cancelled. A complete action on the merits of pending claims 1-3, 6-9, and 11-23 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/26/2022, with respect to the rejection(s) of claims 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 9, 14, 16-18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (hereinafter “Leung”) (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno et al. (hereinafter “Moreno”) (US 2009/0270817 A1).
Regarding claim 1, Leung teaches a catheter system for applying energy to a vessel, (Fig. 5, Char. 10: system) comprising: 
an elongate catheter shaft (Fig. 5, Char. 16: elongated shaft) having a distal end (Fig. 5: distal end of first flexure zone (34)) and a proximal end opposite the distal end; (Fig. 5, Char. 18: proximal end region)
an energy application device coupled to the distal end of the elongate catheter shaft, the energy application device configured to apply energy to the vessel; (Fig. 7A, Char. 53: distal assembly) and 
Leung further teaches the elongate catheter shaft may be housed within an introducer sheath (Figs. 24A-E, Char. 94: guide catheter) as it travels to the target treatment zone. (Fig. 24A-E)
Leung is silent regarding a gauge positioned relative to a working surface, the gauge configured to determine a distance the elongate catheter shaft travels with respect to a treatment zone, wherein the gauge slidably receives a component selected from the group consisting of the elongate catheter shaft, an introducer sheath, and combinations thereof, the gauge comprising: a slit configured to removably receive the component selected from the group consisting of the elongate catheter shaft, the introducer sheath, and combinations thereof, and an aperture in communication with the slit, the aperture configured to slidably receive the component selected from the group consisting of the elongate catheter shaft, the introducer sheath, and combinations thereof.
Cunningham, in a similar field of endeavor, teaches
a gauge (Fig. 1, Char. 10: gauge) positioned relative to a working surface, (Fig. 1, Char. 14: hook) the gauge configured to determine a distance an elongate shaft (Fig. 1, Char. 12: probe) travels with respect to a treatment zone, Figs. 1-4, and Col. 4, Lines 24-28: Gauge (10) can measure and display how far a probe (12) has extended into a treatment zone (the patient’s body))
wherein the gauge slidably receives the elongate shaft (Figs 1-4: Elongated member (24) slidably receives probe (12), which comprises hook (14)) 
the gauge comprising: 
an aperture configured to slidably receive the component selected from the group consisting of the elongate catheter shaft, the introducer sheath, and combinations thereof. (Figs. 1-4: Elongated member (24) comprises an inner lumen/aperture configured to slidably receive at least the probe (12) and tubular sleeve (46))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung to incorporate the teachings of Cunningham, and configure the elongated shaft (16) and guide catheter (94) of Leung to be disposed within elongated member (24) of Cunningham, in place of probe (12) and tubular sleeve (46) assembly of Cunningham. Doing so would allow a user to easily determine how far treatment device (12) of Leung is inserted into a target treatment zone.
The combination of Leung/Cunningham, as applied to claim 1 above, is silent regarding a slit in communication with the aperture, the slit configured to removably receive the component selected from the group consisting of the elongate catheter shaft, the introducer sheath, and combinations thereof
Moreno, in a similar field of endeavor, teaches a trocar device comprising an absorbent grommet; (Fig. 9, Char. 172: grommet) the grommet comprising a slit (Fig. 9, Char. 174: slits) in communication with an aperture, (Fig. 9, Char. 4: working channel) the slit configured to removably receive the component selected from the group consisting of an elongate catheter shaft, an introducer sheath, and combinations thereof. (Page 10, Par. [0119])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham, as applied to claim 1 above, to incorporate the teachings of Moreno, and configure tube (54) elongate member (24) of Cunningham to include the absorbent grommet (172) of Moreno. Doing so would allow for the prevention of fluid deposit onto the guide catheter (94) of Leung, as suggested in Moreno (Page 1, Par. [0005])
Regarding claim 2, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the energy application device (Leung: Fig. 7A: Distal assembly (53)) defines a first length (Leung: Fig. 7A: the length L4 and the length of energy delivery element (24)) and the gauge defines a predetermined length. (Attached “Annotated Cunningham Fig 2” below: the pointer (28) defines a predetermined length – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Annotated Cunningham Fig 2

    PNG
    media_image1.png
    256
    442
    media_image1.png
    Greyscale

		The combination of Leung/Cunningham/Moreno, as applied to claim 1 above, is silent regarding the predetermined length defined by the gauge being less than or equal to the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham, as applied to claim 1 above, to configure the predetermined length of the pointer (28) of Cunningham to be less than or equal to the length of the distal assembly (53) of Leung, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the treatment zone (The patient’s body) defines a second length (The patient’s body would define a length) and the gauge defines a predetermined length that is less than or equal to the second length. (Cunningham: Figs. 1-4: Elongate member (24) would define at least one length that is less than a length of a patient’s body)
Regarding claim 6, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the gauge is selected from the group consisting of a card, a sticker, a label, a template, and combinations thereof. (Cunningham: Figs. 1-4: Gauge (10) comprises scale (16) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above; Britannica.com defines template as “something that is used as an example of how to do, make or achieve something.” Giving this claim broadest reasonable interpretation, Gauge (10) can be considered a “template” for how to make/use similar devices.)
Regarding claim 9, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the gauge further comprises a sliding object, (Cunningham: Fig. 1-4, Char. 24: elongated tube) the sliding object including a variable friction mechanism Cunningham: Figs. 1-4, Char. 34: handle part; Handle part (34) of handle (30) is a variable friction mechanism at least in that it allows the elongate tube (24) to transition between being static friction and sliding friction – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) whereby when the variable friction mechanism is depressed the sliding object slides with respect to the elongate catheter shaft, (Cunningham: Figs. 1-4, and Col. 4, Lines 32-35: Depressing or squeezing handle part (34) towards handle part (32) causes elongate member (24) to translate – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.) and when the variable friction mechanism is not depressed the sliding object does not slide with respect to the elongate catheter shaft. (Cunningham: Figs. 1-4: Not actuating the handle (30) would result in no movement of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination based on the rejection to claim 1 above.)
Regarding claim 14, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the elongate catheter shaft further comprises: an inner tube disposed within an internal portion of the elongate catheter shaft; (Leung: Figs. 15A-D, Char. 40: control wire) a middle tube that substantially surrounds the inner tube; (Leung: Figs. 15A-D, Char. 62: third tubular structure) and an outer tube that substantially surrounds the inner tube and the middle tube. (Leung: Figs. 15A-D, Char. 64: sheath)
Regarding claim 16, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the energy application device further comprises a distal tip, (Leung: Figs. 16A-H, Char. 24: energy delivery element) and a movable tip is coupled to the distal tip. (Leung: Figs. 16A-H, Char. 44: force dampening section) 
Regarding claim 17, the combination of Leung/Cunningham/Moreno, as applied to claim 16 above, teaches the movable tip is configured to define a shape selected from the group consisting of curved, angled, and straight with respect to the elongate catheter shaft. (Leung: Fig. 16A-H: Force dampening section (44) is capable of defining at least a curved shape with respect to elongated shaft (16))
Regarding claim 18, the combination of Leung/Cunningham/Moreno, as applied to claim 17 above, teaches a stylet disposed within an internal portion of the elongate catheter shaft, (Leung: Figs. 15A-D, Char. 40: control wire) the stylet configured to move between the proximal end and the distal end of the elongate catheter shaft, and the stylet configured to adjust the shape of the movable tip by a position within the elongate catheter shaft. (Leung: Page 12, Par. [0156])
Regarding claim 21, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the gauge further comprising at least one marking interval, the at least one marking interval configured to communicate a distance traveled by the elongate catheter to a user. (Cunningham: Fig. 1-4: the markings on scale (16))
Regarding claim 23, the combination of Leung/Cunningham/Moreno, as applied to claim 6 above, teaches the aperture is located inside a perimeter of the gauge. (Cunningham: Fig. 1: the inner lumen of elongate member (24) is housed within gauge (10)) 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 1 above, and further in view of Delsman (US 2009/0043328 A1).
Regarding claim 7, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the gauge further comprises a sliding object, (Cunningham: Fig. 1-4, Char. 24: elongated tube) the sliding object defining a hollow inner portion that slidably receives the elongate catheter shaft, (Cunningham: Figs. 1-4: the inner lumen of elongate member (24) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.) and the sliding object frictionally slides with respect to the elongate catheter shaft along a first direction parallel to the elongate catheter shaft, (Cunningham: Figs. 1-4: Elongate member (24) frictionally slides with respect to probe (12) in a first direction parallel to probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
The combination of Leung/Cunningham/Moreno is silent regarding a friction between the sliding object and the elongate catheter shaft is enough such that the sliding object does not move with respect to the elongate catheter shaft under a force equal to gravity.
Delman, in a similar field of endeavor, teaches a split sheath trocar assembly (Fig. 3, Char. 30: trocar assembly) comprising a sheath (Fig. 3, Char. 10: sheath) and an elongated shaft (Fig. 3, Char. 22: shaft) slidably couplable to the sheath (Figs. 6-7) via a friction fit. (Page 2, Par. [0027]: The elongated shaft 22 is configured at least at its distal portion proximal to the tip 21 to provide a friction fit with the interior of the distal portion 12 of the sheath 10)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Leung/Cunningham/Moreno combination, as applied to claim 1 above, to incorporate the teachings of Delman, and configure the elongate member (24) of Cunningham to have a friction fit with elongated shaft (16) and guide catheter (94) of Leung, such that elongate member (24) does not translate with respect to elongated shaft (16) under a force equal to gravity. Doing so would help ensure elongate member (24) only moves with respect to elongated shaft (16) when a user intends for elongate member (24) to move and actuates handle (30).
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 1 above, and further in view of Zhuang et al. (hereinafter “Zhuang”) (US 2012/0016316 A1).
Regarding claim 8, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, teaches the gauge further comprises a sliding object, (Cunningham: Fig. 1-4, Char. 24: elongated tube) the sliding object defining a hollow inner portion that slidably receives the elongate catheter shaft. (Cunningham: Figs. 1-4: A hollow inner portion of elongated tube (24) of gauge (10) slidably receives probe (12) – it is implicit that this feature be present in the Leung/Cunningham combination, based on the rejection to claim 1 above.)
The combination of Leung/Cunningham/Moreno, as applied to claim 1 above, is silent regarding the sliding object slides along a second direction perpendicular to the elongate catheter shaft, and wherein the sliding object clippably couples to the elongate catheter shaft along the second direction.
Zhuang, in a similar field of endeavor, teaches a position marker assembly (Fig. 2, Char. 30: position marker assembly) comprising a translatable shaft (Fig. 2, Char. 32: sensor cable) and a clip; (Fig. 2, Char. 38: clip), wherein the shaft is at least partially disposed within an outer tubular structure, (Fig. 2, Char. 42: shaft) and the clip is configured to slide in a direction perpendicular to the tubular structure to actuate a cam such that the tubular structure is temporarily locked in place; (Fig. 2, and Page 3, Par. [0079]; Clip (38) slides in a direction perpendicular to sensor cable (32) at least in that a portion of the rotational path would be perpendicular to sensor cable (32)) and wherein the clip is configured to be clippably coupled to the tubular structure. (Fig. 2, and Page 3, Par. [0079]; Clip (38) would be clippably coupled to sensor cable (32) at least as cam (38A) is clamping on sensor cable (32) and holding it in place relative to sheath (40))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, to incorporate the teachings of Zhuang, and configure the elongate tube (24) of Cunningham to include the clip (38) of Zhuang, such that the elongated shaft (16) is capable of being locked in place relative to elongate tube (24). Doing so would provide a user with a way to minimize the risk of unintentionally moving the elongated shaft (16) of Leung relative to the elongate tube (24) of Cunningham.
Regarding claim 22, the combination of Leung/Cunningham/Moreno, as applied to claim 21 above, teaches each at least one marking interval includes at least one color. (Cunningham: Fig. 1-4: The markings on scale (16) comprise at least one color)  
		The combination of Leung/Cunningham/Moreno, as applied to claim 21 above, is silent regarding adjacent at least one marking intervals include different at least one colors.
Zhuang, in a similar field of endeavor, teaches color coding markings to indicate spatial relationships. (Pages 3-4, Par. [0083])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 21 above, to incorporate the teachings of Zhuang, and configure the markings on scale (16) of Cunningham to be color coded such that adjacent at least one marking intervals include different at least one colors. Doing so would allow for the user to more easily recognize/read the measured distance treatment device (12) has travelled.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 1 above, and further in view of Fischer, JR. (hereinafter “Fischer”) (US 2013/0190609 A1).
Regarding claim 11, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, is silent regarding the elongate catheter comprising at least one echogenic feature, and each echogenic feature of the at least one echogenic feature is spaced apart by a spacing length.
Fischer, in a similar field of endeavor, teaches a medical device, (Fig. 9) comprising a needle configured to be inserted into a patient’s body, (Fig. 9, Char. 400: needle) wherein the shaft of the needle comprises at least one echogenic feature, (Fig. 9, Char. 420, 430, and 440: dimpling patterns; Page 4, Par. [0051]: Dimpling patterns 420, 430, 440 may be formed of echogenic elements) and each echogenic feature of the at least one echogenic feature is spaced apart by a spacing length. (Fig. 9: Dimpling patterns (420, 430, and 440) are spaced apart by a length)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, to incorporate the teachings of Fischer, and configure the elongated shaft (16) of Leung to include the dimpling patterns (420, 430, and 440) doing so would provide a user with a scale along elongated shaft (16), as suggested in Fischer, (Page 4, Par. [0051]) which would allow measurements to be taken place within the patient’s body, as well as provide a user a way to easily observe and determine the position of elongated shaft (16) within the patient’s body.
Regarding claim 12, the combination of Leung/Cunningham/Moreno/Fischer, as applied to claim 11 above, teaches the energy application device (Leung: Fig. 7A: Distal assembly (53)) defines a first length (Leung: Fig. 7A: The length L4 and the length of the energy delivery element (24))
The combination of Leung/Cunningham/Moreno/Fischer, as applied to claim 11 above, does not explicitly teach the spacing length is a predetermined multiple of the first length.
Absent a statement of criticality, it would have been an obvious matter of design choice to modify the combination of Leung/Cunningham/Moreno/Fischer, as applied to claim 11 above, to the spacing length is a predetermined multiple of the first length, since such a modification would have involved a mere change in the size of a component (the change in size of the spacing between echogenic markers).  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 13, the combination of Leung/Cunningham/Moreno/Fischer, as applied to claim 11 above, teaches each echogenic feature of the at least one echogenic feature surrounds a portion of the elongate catheter shaft selected from the group consisting of a fully radial echogenic feature that entirely surrounds the elongate catheter shaft and a partially radial echogenic feature that partially surrounds the elongate catheter shaft. (Fischer: Fig. 9: Dimpling patterns (420, 430, and 440) are partially radial echogenic features that partially surround the needle shaft – it is implicit that this feature be present in the Leung/Cunningham/Moreno/Fischer combination based on the rejection to claim 11 above.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 14 above, and further in view of McFerran et al. (hereinafter “McFerran”) (US 2006/0089618 A1).
Regarding claim 15, the combination of Leung/Cunningham/Moreno, as applied to claim 14 above, is silent regarding the inner tube is configured to be lubricious with respect to the middle tube, and the middle tube is configured to be lubricious with respect to the outer tube.
McFerran, in a similar field of endeavor, teaches a catheter (Figs. 1 and 2, Char. 10: catheter) comprising a shaft (Figs. 1 and 2, Char. 12: shaft) and a guidewire, (Fig. 1, Char. 26: guidewire) wherein the shaft comprises an interior lumen coated (Fig. 2, Char. 20: interior lumen) with a lubricious material. (Fig. 2, Char. 36: coating; Page 2, Par. [0019]: Coating 36 is a lubricious material that extends along all of catheter (10))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 14 above, to incorporate the teachings of McFerran, and configure the inner lumens of guide catheter (94) and elongated shaft (16) of Leung to comprise a lubricious coating. Doing so would reduce friction, and would minimize the risk of friction related damage from occurring to control wire (40), elongated shaft (16), and guide catheter (94) as control wire (40) translates within elongated shaft (16), and elongated shaft (16) translates within guide catheter (94).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 1 above, and further in view of Gifford, III et al. (hereinafter “Gifford”) (US 4,926,858).
Regarding claim 19, the combination of Leung/Cunningham/Moreno, as applied to claim 18 above, is silent regarding the stylet is configured to lock in place with respect to the energy application device.
Gifford, in a similar field of endeavor, teaches an atherectomy device (Fig. 1) comprising a guidewire locking means (Fig. 6, Char. 43: guidewire locking means) configured to temporally lock a guidewire in place. (Col. 6, Line 64- Col. 7, Line 4)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 18 above, to incorporate the teachings of Gifford, and include a guidewire locking means such that the control wire (40) of Leung is capable of being temporarily locked in place with respect to distal assembly (53) of Leung. Doing so would allow a user to lock control wire (40) in place once a desires position/orientation of distal assembly (53) has been achieved, reducing the risk of accidentally deviating from the desired position/orientation.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leung (US 2011/0264075 A1) in view of Cunningham (US 4,033,043), in view of Moreno (US 2009/0270817 A1), as applied to claim 1 above, and further in view of Turovskiy et al. (hereinafter “Turovskiy”) (US 2014/0276718 A1).
Regarding claim 20, the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, is silent regarding a hub coupled to the proximal end of the elongate catheter shaft, the hub including a push-button communicatively coupled to the energy application device.
Turovskiy, in a similar field of endeavor, teaches a renal neuromodulation system (Fig. 1, Char. 10: system) comprising a hub (Page 4, Par. [0046]: control mechanism) built into a handle assembly, (Fig. 1, Char. 34: handle assembly) wherein the hub is coupled to the proximal end of an elongate catheter shaft, (Fig. 1: the control mechanism would be coupled to the proximal end of shaft (16) via handle assembly (34)) and the hub allows a user to control operational characteristics via actuation of buttons. (Page 4, Par. [0046])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Leung/Cunningham/Moreno, as applied to claim 1 above, to incorporate the teachings of Turovskiy, and include a hub coupled to the proximal end of the elongate catheter shaft, the hub including a push-button communicatively coupled to the energy application device. Doing so would allow a user to easily control operational parameters without needing to put down and let go of the handle (30) of Cunningham, as suggested in Turovskiy. (Page 4, Par. [0046])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794